DETAILED ACTION
Claim Objections
Claim 5 is objected to because of the following informalities:  in line 5 of the amended claims, the Examiner feels the phrase “a generator” should read “the generator” due to the previous reference to “a generator” in line 3.  Otherwise, the Applicant needs to specify there being two different generators.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nissan Motor Co. LTD (JP 2006-335190 A) and Kim Hong Boon (KR 20-0318811 Y1).  Regarding independent claim 5, Nissan teaches (Fig. 1) a circulation charging system for an electric vehicle, the circulation charging system comprising: a motor power generation unit, in a state of having a generator (part of 11 and/or 12) that operates in conjunction with an engine (10) of the electric vehicle, including: a motor (part of 11 and/or 12) configured to receive predetermined driving power and operate; the generator configured to generate and output a predetermined generation voltage based on a rotating force of the motor; a transmission (13) configured to change the rotating force of the motor according to a predetermined gear ratio and output the resulting rotating force; and a subordinate module (20) configured to transfer a torque, output 
Nissan fails to explicitly teach the motor being a DC motor and receiving the feedback information in real time and sequentially and repeatedly generating the control signal.  However, it would have been an obvious matter of design choice to have the motor be a DC motor (instead of an AC motor) and receiving the feedback information in real time and sequentially and repeatedly generating the control signal, since applicant has not disclosed that having a DC motor instead of an AC motor solves any stated problem and it appears that the 
Nissan also fails to explicitly teach the batteries alternately supplying driving power required for driving the electric vehicle.  Kim teaches a similar system for a vehicle to that of Nissan.  Kim teaches (Fig. 1) a main battery (100) and a spare battery (104), which alternately supply driving power required for driving an electric vehicle.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute Kim’s method of supplying driving power for another to perform the same function of supplying the required power for driving an electric vehicle.
Regarding claim 6, Nissan teaches a switching controller configured to control whether the battery power of at least one of the main battery and the spare battery as the driving power based on a result of comparison between the rotating velocity of the generator and a preset reference velocity ([0017]; via the switch (24)).
Regarding claim 7, Nissan teaches a first switch (24) connected between the main battery and the spare battery and configured to allow the driving power to be supplied from at least one of the main battery and the spare battery; 3 of 5First Named Inventor: PARK, Sung GyuAttorney Docket No.: PS20049PSGPreliminary Amendmentwherein when the rotating velocity of the generator is lower than the preset reference velocity, the switching controller generates a control signal adapted to control the first switch to enter a conductive state so that battery 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
6-3-2021

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836